214 U.S. 499 (1909)
DONOHUE
v.
EL PASO & SOUTHWESTERN RAILROAD COMPANY.
No. 516.
Supreme Court of United States.
Submitted April 19, 1909.
Decided April 26, 1909.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF ARIZONA.
Motion to dismiss or affirm.
*500 Mr. A.B. Browne, Mr. Alexander Britton and Mr. E.E. Ellinwood for the appellee in support of the motion.
Mr. Charles F. Ainsworth for the appellant in opposition thereto.
Per Curiam:
Judgment affirmed. Roberts v. Northern Pacific Railroad Co., 158 U.S. 1; Northern Pacific Railroad Company v. Smith, 171 U.S. 260.